1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the species in which the conjugated polypeptide is SEQ ID NO:1 in the reply filed on October 24, 2022 is acknowledged.
Claims 18, 19, 22, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2022.
3.	The Sequence Listing filed July 1, 2022 is approved.
	The substitute specification filed July 1, 2022 has been entered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the claims for the phrase “the… polypeptide” at claim 10, line 2, and claim 11, line 2.  Independent claim 1 uses the terminology “peptide” rather than “polypeptide”.  A conjunction appears to be missing from claim 34, line 3, after “X18 is Ala;”.  It is possible that “or” should be inserted after this phrase - compare originally filed claim 38.
5.	Claims 3-6, 32, 34, 40, and 44 are objected to because of the following informalities:  A SEQ ID NO needs to be inserted after the amino acid sequence at claim 3, lines 3-4, and at claim 32, lines 3-4.  See 37 CFR 1.821(d).  Appropriate correction is required.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 3-6, 15, 17, 32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chinese Patent 102399285A.  The Chinese Patent ‘285 teaches parathyroid hormone analogues which are acylated at Lys26 through a glutamic acid spacer.  Particular examples include Arg13,27Lys26[N-ε-(γ-Glu(N-hexadecanoyl))]-PTH1-34.  The acylated analogues have prolonged in vivo half-lives, permitting reduced administration frequencies.  The acylated analogues are administered pharmaceutically, e.g., for the treatment of osteoporosis.  See, e.g., the Abstract; page 2 of the translation, lines 1-2; page 3 of the translation, 10th paragraph; and Embodiment 2.  The Arg13,27Lys26PTH1-34 analogue taught by the Chinese Patent ‘285 comprises contiguous residues X01 through X26 of claim 3’s formula (I); comprises X29-X34 of formula (I); and X37 of formula (I) is absent.  The hexadecanoyl acylating group is synonymous with palmitoyl. The Arg13,27Lys26PTH1-34 analogue taught by the Chinese Patent ‘285 comprises contiguous residues X01 through X26 of claim 32’s formula (III); X35 and X36 of formula (III) is absent; and X26 of formula (III) is Lys.
8.	Claims 43 and 44 are rejected under 35 U.S.C. 103 as being obvious over the Chinese Patent 102399285A.  Application of the Chinese Patent ‘285 is the same as in the above rejection of claims 1, 3-6, 15, 17, 32, and 34.  The Chinese Patent ‘285 teaches acylated parathyroid hormone analogues for pharmaceutical use, but does not teach combining the acylated parathyroid hormone analogues with pharmaceutically acceptable carriers or excipients.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the acylated parathyroid hormone analogues taught by the Chinese Patent ‘285 with pharmaceutically acceptable carriers or excipients, because it is routine in the pharmaceutical arts to administer active agents in combination with pharmaceutically acceptable carriers or excipients, and because it is prima facie obvious to include known pharmaceutically acceptable carriers or excipients in a pharmaceutical composition with only the expected gain of function.
9.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious over the Chinese Patent 102399285A as applied against claims 1, 3-6, 15, 17, 32, and 34 above, and further in view of Park et al (U.S. Patent Application Publication 2020/0113978) and Zhao et al (U.S. Patent Application Publication 2007/0166276).  The Chinese Patent ‘285 teaches acylated parathyroid hormone analogues for pharmaceutical use, but does not teach additionally modifying the acylated parathyroid hormone analogues with a dye.  Park et al teach fluorescently labeling a fusion protein comprising PTH so that its tissue distribution can be monitored after in vivo administration.  See paragraph [0079].  Zhao et al teach linking a diagnostic tag, e.g., a fluorescent label, to a conjugated therapeutic moiety so that the distribution of the therapeutic moiety within an animal or human patient can be monitored.  See paragraph [0156].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to label the acylated parathyroid hormone analogues taught by the Chinese Patent ‘285 with a fluorescent label, because Park et al teach that it is known to label PTH with fluorescent labels, and because Park et al and Zhao et al teach that fluorescent labeling would have the benefit of being able to monitor tissue distribution of the PTH after in vivo administration.
10.	Claims 1, 3-6, 10, 11, 15, 17, 32, 34, 40, 41, 43, and 44 are rejected under 35 U.S.C. 103 as being obvious over Sprogue et al (U.S. Patent Application Publication 2019/0282668) and the WO Patent Application 2005/027978) in view of the Zorzi et al article (Nature Communications, Vol. 8:16092).  Sprogue et al teach a PTH compound covalently conjugated through a stable linkage to an albumin-binding moiety.  A preferred PTH compound is SEQ ID NO:51, i.e. PTH(1-34).  Preferably, the albumin-binding moiety is a C8-24 alkyl moiety or fatty acid derivative.  See, e.g., paragraphs [0027]-[0029] and [0150].  The WO Patent Application ‘978 teaches a therapeutic polypeptide linked to an albumin binding residue via a hydrophilic spacer.  The therapeutic polypeptide can be parathyroid hormone.  See, e.g., claims 1 and 63.  Sprogue et al and the WO Patent Application ‘978 do not teach the albumin-binding moiety bound to the C-terminus of the PTH compound, and do not teach an albumin-binding moiety having the structure of instant claim 11.  The Zorzi et al article teaches various acylated heptapeptides which bind albumin.  A fatty acid acylating group, which can be palmitic acid, is conjugated to the side chain of a lysine residue in the heptapeptide, such as GGGKGGG, SSSKSSS, and EYEKEYE.  The acylated heptapeptides are conjugated to the N-terminus or the C-terminus of therapeutic peptides in order to increase the in vivo half-lives of the therapeutic peptides.  See, e.g., the Abstract; Figure 1; page 3, column 1, second paragraph, and column 2, second paragraph; page 6, column 2, first full paragraph; Figure 5; and page 7, column 1, first full paragraph.  The heptapeptide GGGKGGG taught by the Zorzi et al article corresponds to the structure of instant claim 11 in which n=0; AA1 and AA2 are Gly; m=2; and q=3.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to conjugate parathyroid hormone to the acylated heptapeptides taught by the Zorzi et al article, and to conjugate the acylated heptapeptides to the C-terminus of parathyroid hormone, because Sprogue et al and the WO Patent Application ‘978 each teach the desirability of conjugating parathyroid hormone to an albumin-binding residue; because the Zorzi et al article teaches various albumin-binding residues which can be conjugated to the N-terminus or the C-terminus of therapeutic peptides in order to increase their in vivo half-lives; and because it is routine in the therapeutic conjugate arts to substitute one drug for another in known conjugates.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use PTH(1-34), i.e. SEQ ID NO:51 of Sprogue et al, in the conjugates outlined above, because Sprogue et al teach PTH(1-34) to be a preferred form of parathyroid hormone.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the conjugated parathyroid hormone suggested by Sprogue et al, the WO Patent Application ‘978, and the Zorzi et al article with pharmaceutically acceptable carriers or excipients, because it is routine in the pharmaceutical arts to administer active agents in combination with pharmaceutically acceptable carriers or excipients, and because it is prima facie obvious to include known pharmaceutically acceptable carriers or excipients in a pharmaceutical composition with only the expected gain of function.
11.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious over  Sprogue et al (U.S. Patent Application Publication 2019/0282668) and the WO Patent Application 2005/027978) in view of the Zorzi et al article (Nature Communications, Vol. 8:16092) as applied against claims 1, 3-6, 10, 11, 15, 17, 32, 34, 40, 41, 43, and 44 above, and further in view of Park et al (U.S. Patent Application Publication 2020/0113978) and Zhao et al (U.S. Patent Application Publication 2007/0166276).  Sprogue et al, the WO Patent Application ‘978, and the Zorzi et al article suggest conjugated parathyroid hormones for pharmaceutical use, but do not teach or suggest additionally modifying the conjugated parathyroid hormones with a dye.  Park et al teach fluorescently labeling a fusion protein comprising PTH so that its tissue distribution can be monitored after in vivo administration.  See paragraph [0079].  Zhao et al teach linking a diagnostic tag, e.g., a fluorescent label, to a conjugated therapeutic moiety so that the distribution of the therapeutic moiety within an animal or human patient can be monitored.  See paragraph [0156].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to label the conjugated parathyroid hormones suggested by Sprogue et al, the WO Patent Application ‘978, and the Zorzi et al article with a fluorescent label, because Park et al teach that it is known to label parathyroid hormone with fluorescent labels, and because Park et al and Zhao et al teach that fluorescent labeling would have the benefit of being able to monitor tissue distribution of the conjugated parathyroid hormones after in vivo administration.
12.	Moussou (U.S. Patent Application Publication 2011/0059892) is cited as art of interest, teaching fragments of parathyroid hormone modified at the N-terminus with a group R1 which can be an acyl group, e.g., a palmitoyl group.  See, e.g., the Abstract and paragraph [0018].  However, the parathyroid hormone fragments taught by Moussou do not meet or suggest the contiguous amino acid residue limitations of the instant claims.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M. (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
December 1, 2022